DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,2,4-6,8,9,11-13 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. 
The claim (claim 1) recite “receiving, by the one or more processors, historical information associated with an aquaculture site, wherein the historical information is representative of productivity and operational parameters of the aquaculture site”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors”, “receiving” in the context of this claim encompasses the user manually obtaining, hence, receiving historical information from past record of various parameters for operation of the aquaculture site from written or saved records on either a conventional computer screen or in a journal or notebook. 
Similarly, the claim (claim 1) recites “receiving, by the one or more processors, real-time information associated with the aquaculture site, wherein the real-time information includes at least a current stocking density of the aquaculture site.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors”, “receiving” in the context of this claim encompasses the user manually obtaining, hence, receiving real-time information about current stocking density of the aquaculture site on either a conventional computer screen or in a journal or notebook that is maintained by the field engineer or worker updating the current stocking density on the computer or journal/notebook.
Likewise, the claim (claim 1) recites “executing machine learning logic to train a predictive analytics model using particular information of the historical information as input”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components by using general or commonly known computer processing/machine learning devices available in the art, especially there is no special algorithm set forth in specification special to applicant’s data calculation/manipulation. 
Likewise, the claim (claim 1) recites “determining, by the one or more processors executing the machine learning logic, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics model. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors executing the machine learning logic”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors executing the machine learning logic”, “determining” can be done by the user calculating, based on the information obtained historically and real-time from the computer screen or journal/notebook, a prediction of the capacity or production output of the site to see if the site can hold certain number of aquatic animals or not. In addition, the recitation of generic computer components by using general or commonly known computer processing/machine learning devices available in the art, especially there is no special algorithm set forth in specification special to applicant’s data calculation/manipulation.
Likewise, the claim (claim 1) recites “responsive to determining the predicted production output, computing, by the one or more processors, a recommended time for harvesting based on the predicted production output and the predictive analytics model such that the recommended time for harvesting is a predictive output of the machine learning technique, wherein determining the recommended time for harvesting includes predicting a plurality of harvesting dates that maximize production during a predefined timeframe”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors”, “computing” can be done by the user using mathematical method to calculate when the aquatic animals will be ready to be harvested by using information such as weight gain of the aquatic animals daily and predict when the aquatic animals will be mature for harvesting, especially using historical information for specific species of aquatic animals. 
Likewise, the claim (claim 1) recites “providing, by the one or more processors via a computing device,2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/865,532a notification to a user indicative of the recommended time for harvesting”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors via a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors via a computing device”, one user can verbally inform another user about the recommended time for harvesting. 
Likewise, the claim (claim 1) recites “executing the machine learning logic to use the predictive output as new historical information to re-train the predictive analytics model to optimize future harvesting predictions”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components by using general or commonly known computer processing/machine learning devices available in the art, especially there is no special algorithm set forth in specification special to applicant’s data calculation/manipulation.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recited additional elements, using a processor and executing machine learning logic, to perform these steps. The machine learning logic in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving historical information, receiving real-time information, generating predictive analytics model, determining predicted production output, computing recommended time for harvesting, and providing notification) such that it amounts no more than mere instructions to apply the exception using a generic computer component, especially there is no special algorithm set forth in specification special to applicant’s data calculation/manipulation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.	
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and executing machine learning logic to perform the steps of receiving, generating, determining, computing, providing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4-6,8,9,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature article “FISHY: A Computer Program for U.S. Farm-Raised Catfish Production Management” (herein FISHY) in view of Achin et al. (US 20150339572 A1).
For claim 1, FISHY discloses a method, by one or more processors, for managing aquaculture production, comprising: 
receiving, by the one or more processors, historical information associated with an aquaculture site, wherein the historical information is representative of productivity and operational parameters of the aquaculture site (historical information is discussed throughout the article, for example, on pages 34-36, FISHY discusses historical files stored and maintained);  
receiving, by the one or more processors, real-time information associated with the aquaculture site, wherein the real-time information includes at least a current stocking density of the aquaculture site (stocking is discussed throughout the article, for example, pages 10,14,29,30,39,40; real-time is updated information in the computer); 
executing data obtained from the real-time information and the historical information to obtain a predictive analytics model using particular information of the historical information as input (pages 5, 8, forecasting growth and the growth simulator is an analytic model); 
determining, by the one or more processors, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics model (pages 3,28,31), wherein the predictive analytics model is species-agnostic such that the predicted production output of the aquaculture site is determined for each of any applicable species maintained at the aquaculture (page 8, 2nd para. "types of fingerlings"; page 14, user can type in "optional fish type"; page 29, 1st para., “fish are listed by types of fish products”); 
responsive to determining the predicted production output, computing, by the one or more processors, a recommended time for harvesting of each of the any applicable species based on the predicted production output and the predictive analytics model such that the recommended time for harvesting is a predictive output, wherein determining the recommended time for harvesting includes predicting a plurality of harvesting dates that maximize production during a predefined timeframe (page 13, fig. 15 shows harvest predicted date in one of the column in the display screen of the computer; page 28 stated “predicted harvest dates”; page 31 stated “future harvest report” and fig. 54 shows the predicted dates of harvest; page 32 stated “The production report is defined for a given time period”; page 36 show figures for harvest); 
providing, by the one or more processors via a computing device,2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/865,532a notification to a user, indicative of the recommended time for harvesting (the screen displays of the software with information about harvesting or predicted harvesting dates; page 10 stated that the computer program will give the user notification message); and 
Because of the highly computerized design logic in FISHY and based on the software as discussed, it is possible that FISHY employs some sort of machine learning logic to train the processors to obtain the prediction. However, since FISHY did not, in detail discuss this, it is under the presumption that FISHY is silent about the step of executing machine learning logic to train a predictive analytics model using particular information of the historical information as input, and executing the machine learning logic to use the predictive output as new historical information to re-train the predictive analytics model to optimize future harvesting predictions.  As a result of not having the machine learning logic, FISHY also lacks determining, by the one or more processors executing the machine learning logic, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics mode, the recommended time for harvesting is a predictive output of the executed machine learning technique. 
Achin et al. teach systems and techniques for predictive data analytics comprising executing machine learning logic to train a predictive analytics model using particular information of the historical information as input (in various paragraphs such as 0078,0080,0111,0131,0142,0158,etc.) and executing the machine learning logic to use the predictive output as new historical information to re-train the predictive analytics model to optimize future harvesting predictions (para. 0005 discusses machine learning technique stores previous predicted output as new historical information to be reused; para. 0107, the predictive output is updated, refined or improved based on historical performance; para. 0206 prediction data are saved and reused as new historical information; para. 0280 discussed data generated in the system are stored in the clouds). NOTE that these are merely some examples in Ahcin et al., thus, applicant is encouraged to review Achin et al. as a whole for more teaching of their machine learning logic to train the processors. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	incorporate the machine learning logic to train concept as taught by Achin et al. to perform the steps of executing machine learning logic to train a predictive analytics model using particular information of the historical information as input and executing the machine learning logic to use the predictive output as new historical information to re-train the predictive analytics model to optimize future harvesting predictions in the method of FISHY, in order to provide a more accurate prediction model in real-time. 
The combination of FISHY as modified by Achin et al. would result in determining, by the one or more processors executing the machine learning logic, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics mode, the recommended time for harvesting is a predictive output of the executed machine learning technique.
For claim 2, FISHY as modified by Achin et al. teaches the method of claim 1, and further teaches wherein the received historical information further includes at least one of previous production of the aquaculture site and environmental metrics (pages 34-36 of FISHY show all historical information of the production at the site).  
For claim 4, FISHY as modified by Achin et al. teaches the method of claim 1, and further teaches wherein the received real-time information further includes a desired output of the aquaculture site (pages 6-8,13,18,19,24,26,29-39, etc. of FISHY include desired output information of the site).  
For claim 5, FISHY as modified by Achin et al. teaches the method of claim 4, and further teaches comparing, by the one or more processors, the desired output of the aquaculture site to a production capacity of the aquaculture site (page 8 of FISHY, pond reports comparing different years; pages 29-39 of FISHY show various comparison of desired outputs for the site).  
For claim 6, FISHY as modified by Achin et al. teaches the method of claim 5, and further teaches determining, by the one or more processors, a recommended stocking density based on the comparison of the desired output of the aquaculture site to the predicted production output of the aquaculture site (pages 8,14,29-31,39,40 of FISHY, all discussed about stocking density recommendation and calculation). 
For claim 8, FISHY as modified by Achin et al. teaches a system for managing aquaculture production, comprising: 
at least one processor that receives, by the at least one processor, historical information associated with an aquaculture site, wherein the historical information is representative of productivity and operational parameters of the aquaculture site (historical information is discussed throughout the article, for example, on pages 34-36, FISHY discusses historical files stored and maintained); 
receives, by the at least one processor, real-time information associated with the aquaculture site, wherein the real-time information includes at least a current stocking density of the aquaculture site (stocking is discussed throughout the article, for example, pages 10,14,29,30,39,40; real-time is updated information in the computer); 
generates, by the at least one processor using a machine learning technique, a predictive analytics model trained using particular information of the historical information (pages 5,8, forecasting growth and the growth simulator is an analytic model); 
determines, by the at least one processor using the machine learning technique, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics model (pages 3,28,31), wherein the predictive analytics model is species-agnostic such that the predicted production output of the aquaculture site is determined for each of any applicable species maintained at the aquaculture (page 8, 2nd para. "types of fingerlings"; page 14, user can type in "optional fish type"; page 29, 1st para., “fish are listed by types of fish products”); 
responsive to determining the predicted production output, computes, by the at least one processor, a recommended time for harvesting of each of the any applicable species based on the predicted production output and the predictive analytics model such that the recommended time for harvesting is a predictive output, wherein determining the recommended time for harvesting includes predicting a plurality of harvesting dates that maximize production during a predefined timeframe (page 13, fig. 15 shows harvest predicted date in one of the column in the display screen of the computer; page 28 stated “predicted harvest dates”; page 31 stated “future harvest report” and fig. 54 shows the predicted dates of harvest; page 32 stated “The production report is defined for a given time period”; page 36 show figures for harvest); and
provides, by the at least one processor via a computing device, a notification to a user, indicative of the recommended time for harvesting (the screen displays of the software with information about harvesting or predicted harvesting dates; page 10 stated that the computer program will give the user notification message).  
Because of the highly computerized design logic in FISHY and based on the software as discussed, it is possible that FISHY employs some sort of machine learning logic to train the processors to obtain the prediction. However, since FISHY did not, in detail discuss this, it is under the presumption that FISHY is silent about executes machine learning logic to train a predictive analytics model trained using particular information of the historical information as input, and executes the machine learning logic to use the predictive output as new historical information to re-train the predictive analytics model to optimize future harvesting predictions.  As a result of not having the machine learning logic, FISHY also lacks determines, by the one or more processors executing the machine learning logic, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics mode, the recommended time for harvesting is a predictive output of the executed machine learning technique. 
Achin et al. teach systems and techniques for predictive data analytics comprising executing machine learning logic to train a predictive analytics model using particular information of the historical information as input (in various paragraphs such as 0078,0080,0111,0131,0142,0158,etc.) and executing the machine learning logic to use the predictive output as new historical information to re-train the predictive analytics model to optimize future harvesting predictions (para. 0005 discusses machine learning technique stores previous predicted output as new historical information to be reused; para. 0107, the predictive output is updated, refined or improved based on historical performance; para. 0206 prediction data are saved and reused as new historical information; para. 0280 discussed data generated in the system are stored in the clouds). NOTE that these are merely some examples in Ahcin et al., thus, applicant is encouraged to review Achin et al. as a whole for more teaching of their machine learning logic to train the processors. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning logic to train concept as taught by Achin et al. to perform executes machine learning logic to train a predictive analytics model trained using particular information of the historical information as input, and executes the machine learning logic to use the predictive output as new historical information to re-train the predictive analytics model to optimize future harvesting predictions in the system of FISHY, in order to provide a more accurate prediction model in real-time. 
The combination of FISHY as modified by Achin et al. would result in determines, by the one or more processors executing the machine learning logic, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics mode, the recommended time for harvesting is a predictive output of the executed machine learning technique. 
For claim 9, FISHY as modified by Achin et al. teaches the system of claim 8, and further teaches wherein the received historical information further includes at least one of previous production of the aquaculture site and environmental metrics (pages 34-36 of FISHY show all historical information of the production at the site).  
For claim 11, FISHY as modified by Achin et al. teaches the system of claim 8, and further teaches wherein the received real-time information further includes a desired output of the aquaculture site (pages 6-8,13,18,19,24,26,29-39, etc. of FISHY include desired output information of the site).  
For claim 12, FISHY as modified by Achin et al. teaches the system of claim 11, and further teaches wherein the at least one processor further compares the desired output of the aquaculture site to a production capacity of the aquaculture site (page 8 of FISHY, pond reports comparing different years; pages 29-39 of FISHY show various comparison of desired outputs for the site).  
For claim 13, FISHY as modified by Achin et al. teaches the system of claim 12, and further teaches wherein the at least one processor further determines a recommended stocking density based on the comparison of the desired output of the aquaculture site to the predicted production output of the aquaculture site (pages 8,14,29-31,39,40 of FISHY, all discussed about stocking density recommendation and calculation).
Response to Arguments
Applicant’s arguments with respect to claims 1,2,4-6,8,9,11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, certain arguments pertaining to FISHY will be addressed herein.
 	Applicant argued that the amended limitation overcome the 101 rejection. 
	The examiner respectfully disagrees because the added limitation to claims 1 & 8 do not overcome the 101 rejection above because there is no special algorithm set forth in specification special to applicant’s data calculation/manipulation other than general or commonly known computer processing/machine learning devices available in the art. Thus, as stated in the above 101 rejection, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.	
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and executing machine learning logic to perform the steps of receiving, generating, determining, computing, providing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 	Applicant argued that FISHY is specific to catfish. Indeed, Fishy makes very clear that their program is specific to catfish, not only in the title, but throughout the disclosure.

While FISHY does discuss about catfish, in reading the article as a whole, one of ordinary skill in the art would know that FISHY is merely giving one example of the software being used for catfish farming and certainly not limited to catfish only. As stated in the above rejection, there are multiple excerpts in FISHY that indicate other types of fish or species can be inputted for the software to run. For example, page 8, 2nd para. "types of fingerlings" clearly indicates that one can put other fingerlings and not just catfish. Otherwise, if FISHY was strictly for catfish, this option or indication of “types” would not be needed for an input. Another example is page 14, user can type in "optional fish type", which, again, why would the software ask this input if it is only for catfish? Lastly, page 29, 1st para., “fish are listed by types of fish products”, which clearly indicate that there is an input for type of fish to determine type of fish product. Thus, clearly from these excerpts that the software developed by FISHY is not inclusive to catfish and that data can be input for various other types of fish. 
Applicant argued that any modification of such would 'change the principal functionality' of Fishy based on its dependence on the unique characteristics of catfish. 

	It is unclear how adding in other species for the software in FISHY as modified by Achin et al. would change the principal functionality of FISHY because the goal of FISHY is to produce a predictive model for raising aquatic species. Thus, regardless of employing catfish or various other species to run the program would not change the principal function of the software to predict output so as to maximize production and profit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643